Citation Nr: 1634011	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  08-35 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for a right hip disability, to include as secondary to the service-connected degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1973 and from April 1977 to January 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2014, the Board remanded the claims for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2013, the Veteran appeared at a videoconference Board hearing but the transcript is unavailable.  The Veteran was afforded the opportunity for another Board hearing, and in January 2014, the Veteran chose to have a Travel Board hearing.  The Board therefore in February 2014 remanded the claims for a Travel Board hearing.  

Even though it had been noted that the Veteran failed to appear for a Travel Board hearing in October 2014, there is no letter in the electronic record scheduling the Veteran for a hearing that month.  Moreover, a letter mailed in November 2014 indicates that the Veteran's request for a Travel Board hearing is still pending.  In an April 2016 appellant's post-remand brief, the representative argued that the issues be remanded again for a videoconference hearing in compliance with the directives of the prior remand.  In May 2016, the Board requested that the representative clarify whether the Veteran now wants a videoconference hearing.  In a July 2016 memorandum, the representative indicated that it was unable to obtain clarification from the Veteran and that the Board should remand the issues to schedule the Veteran for a Travel Board hearing or, if he prefers, a videoconference hearing.  

Therefore, the request for a Travel Board hearing remains pending.  The AOJ has not complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The AOJ should schedule the Veteran for the Travel Board hearing or, if he prefers, a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Travel Board hearing or, if he prefers, a videoconference hearing.  The Veteran should be notified of the date, time and place of that hearing by letter mailed to his current address of record, which is noted in an October 2015 VA Form 21-0820 (report of general information), with a copy to his representative.  [Unless the AOJ is notified of a new mailing address following issuance of this Remand in which case notice should be sent to that address.]. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




